 Case 5:18-cv-00920-G Document 49-3 Filed 06/03/19 Page 1 of 1

  CRAVE TO CLAIM (MYTH OF OMEGA BOOK 3)




Copyright © 2018 by Zoey Ellis

All rights reserved. Sale of any edition of this book is wholly
unauthorized. Except for use in review, the reproduction or utilization
of this work in whole or in part, by any means, is forbidden without
written permission from the author/publisher.

This book is a work of fiction. Names, characters, places, and
incidents are products of the author’s imagination or are used
fictitiously. Any resemblance to actual events, locales, or persons,
living or dead, is entirely coincidental.

First Edition: May 2018
                          Crave To Claim


He will make her choose – and take her anyway

Drocco

The unknown fate of his Omega sends Drocco into unfamiliar
emotional territory. Uncertain if their connection can ever be
repaired, he sets himself on a collision course to fulfill his vow as
Emperor, knowing he may lose Cailyn in all the ways that truly matter
if he succeeds.

Cailyn

Her determination to have the truth laid bare has cost her deeply; the
protection of her Omega sisters and the Alpha who would have once
